DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art, taken alone or in combination, teach the details of the independent claims, specifically “determining a scene type of the current frame image according to the first backlight brightness value and a ratio of black regions in the current frame image; obtaining an actual backlight brightness value for each of the plurality of the backlight partitions with respect to the current frame image, by processing the first backlight brightness value according to the scene type determined” as recited in claim 1. The dependent claims are each allowed as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All relevant art is listed in the notice of references cited and each .
Regarding independent claim 1, Kimura teaches a method for controlling backlight of a display device, the display device comprising a backlight module and a display unit, the backlight module comprising a plurality of backlight partitions (paragraph 0221 explains that “a screen is divided into a plurality of regions, and a backlight is provided in each region” where paragraphs 0213, 0220, and 0222 continue to explain how each section is controlled separately).
While Kimura discusses the adjustment of the backlight for each region in paragraph 0213, Kimura does not specify the method comprising: 
determining, with respect to a current frame image displayed by the display unit, a first backlight brightness value for each of the plurality of backlight partitions; 
determining a scene type of the current frame image according to the first backlight brightness value and a ratio of black regions in the current frame image; 
obtaining an actual backlight brightness value for each of the plurality of the backlight partitions with respect to the current frame image, by processing the first backlight brightness value according to the scene type determined; and 
driving the backlight module by using the actual backlight brightness value, so as to adjust the backlight brightness for each backlight partition in the backlight module. 
Baba et al. teaches the method comprising: 
determining, with respect to a current frame image displayed by the display unit, a first backlight brightness value for each of the plurality of backlight partitions paragraph 0096 explains how the brightness value corresponding to the maximum is determined as given further in paragraphs 0103 and 0118); 
determining a scene type of the current frame image according to the first backlight brightness value and a ratio of black regions in the current frame image (paragraphs 0100-0101 describe how the ratio of the black display periods or black regions of the frame are determined); 
obtaining an actual backlight brightness value for each of the plurality of the backlight partitions with respect to the current frame image, by processing the first backlight brightness value according to the scene type determined; and 
driving the backlight module by using the actual backlight brightness value, so as to adjust the backlight brightness for each backlight partition in the backlight module (paragraph 0182 explains the driving used to adjust the backlight). 
Regarding claim 14, Kimura teaches an electronic device comprising: a processor; and a memory configured to store machine-readable instructions which when executed by the processor, cause the processor to execute the method for controlling the backlight of claim 1 (paragraph 0385 explains the use of a program stored on a memory that is operated by a processor to cause functionality). 
Regarding claim 15, Kimura teaches a display device comprising: a backlight module comprising a plurality of backlight partitions (paragraph 0221 explains that “a screen is divided into a plurality of regions, and a backlight is provided in each region” where paragraphs 0213, 0220, and 0222 continue to explain the partitions of regions with separate backlight control); a display unit configured to display an image frame display device described in paragraph 0221); and the device for controlling backlight (given in paragraph 0221) of claim 13. 
Regarding claim 16, Kimura teaches a display device comprising: a backlight module comprising a plurality of backlight partitions (paragraphs 0213 and 0220-0222 explain the partitions of regions with separate backlight control); a display unit configured to display an image frame (display device described in paragraph 0221); and the electronic device (given in paragraph 0221) of claim 14. 
Regarding claim 17, Kimura teaches a non-transitory computer-readable storage medium having stored thereon computer programs that are configured to, when executed by a processor, implement the method according to claim 1 (paragraph 0385 explains the use of a program stored on a medium that is operated by a processor to cause functionality).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627